UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trustees for The Mason Tenders District Council
Welfare Fund, Pension Fund, Annuity Fund, and
Training Program Fund, et ai.,
Petitioners,
oe me

R.J.B. Contracting Corp.,

Respondent.

19-cv-10836 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s Order of December 3, 2019, Respondent’s opposition to

Petitioners’ petition to confirm arbitration was due within two weeks of receipt of service of that

petition. Dkt. No. 6. On December 10, 2019, Petitioners filed an affidavit of service. Dkt. No.

7. However, the Court is not in receipt of Respondent’s opposition. If no response is filed

within two weeks of the date of this Order, the Court will deem the petition unopposed.

Petitioners shall serve this Order on Respondent and file an affidavit of such service on

the public docket within three (3) business days of the date of this Order.

SO ORDERED.

Dated: January Oy , 2020

New York, New York f |
CAAK A

 

\Y \AEISON J. NATHAN

United States District Judge

j

|

4

{

{

su

? Bg |
t

i

JAN 2 2 2020
| uAN oa

 

 
